Citation Nr: 1704713	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 11, 2015, and to a rating in excess of 70 percent beginning February 11, 2015.


 REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1967 to November 1970.  For his active service, he was awarded a Combat Aircrew Insignia and a Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the VA RO in Montgomery, Alabama.

The Board notes that the Veteran originally disagreed with the initial rating assigned for his PTSD in the March 2010 rating decision.  In a January 2016 rating decision, the Veteran was assigned a 70 percent rating for his PTSD effective February 11, 2015.  That was not a full grant of the benefit sought on appeal; however, the Board has recharacterized the issue accordingly.


FINDINGS OF FACT

1. Prior to August 8, 2014, the occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity.

2. Beginning August 8, 2014, the occupational and social impairment from the Veteran's PTSD has more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but not higher, for PTSD have been met for the period prior to August 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 

2. The criteria for a rating of 100 percent for PTSD have been met beginning August 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs) are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 
30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet App. 589 (1991). 

When there is an approximate balance of positive and negative evidence on an issue material to a determination.  VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that the symptoms of his PTSD are worse than currently rated.

At a January 2010 VA psychiatric examination, the Veteran reported recurrent and intrusive recollections of his stressors.  He stated that he maintained social relationships, although he admitted to avoiding thoughts and conversations associated with his trauma, as well as people that triggered recollections of his trauma.  He elaborated that recollections of his trauma brought up intense fear, as well as feelings of helplessness and horror.  The Veteran reported difficulty falling and staying asleep and acknowledged recurrent distressing dreams.  The Veteran also reported markedly diminished interest and participation in significant activities, as well as feelings of detachment or estrangement from others.  The Veteran stated that he had experienced those symptoms without relief since returning from Vietnam.

Upon mental status examination, the Veteran denied any problems with activities of daily living, including personal hygiene, which was consistent with his clean and groomed appearance.  He reported that he continued to engage in leisure activities.  His speech was clear and affect was normal.  His mood was described as anxious; however, he maintained good eye contact throughout the examination and was cooperative and friendly.  There were no delusions or hallucinations observed and he was oriented to person, time, and place.  The examiner noted that the Veteran's thought processes and content were within normal limits and neither his memory nor judgment were impaired.  There were no suicidal or homicidal ideations present.  The examiner reported that the Veteran did not exhibit any objective obsessive compulsive behavior.  The VA examiner diagnosed chronic PTSD, with moderate social and occupational impairment.

In a February 2015 Disability Benefit Questionnaire (DBQ) from the Veteran's VA Medical Center mental health treatment provider, it was noted that the Veteran reported that he maintained occasional contact with his son and grandson, but few others.  He relayed his significant employment issues, including a history of suspensions and conflicts with management.  The Veteran acknowledged his own difficulty adapting to stressful circumstances and difficulty in establishing and maintaining effective work relationships.  It was noted that the Veteran presented with a depressed mood and anxiety and that he experienced substantial guilt over not being able to save every fellow soldier while in combat.  The Veteran's mental health treatment provider noted that the Veteran's guilt led to recurrent flashbacks, nightmares, and severe depression.

At a June 2016 VA examination, the Veteran reported problems with concentration and decision making.  He reported problems being around others and a desire to avoid social situations.  The Veteran acknowledged issues with self-esteem and feelings of uselessness, which had been aggravated by his unexpected early retirement.  The Veteran reported that his PTSD continued to prevent him from working.  Lastly, the Veteran reported on-going social isolation, despite being in a relationship.   

Upon mental status examination, the Veteran was noted to have a depressed mood and a flattened affect.  He was noted to experience anxiety and disturbances in motivation and mood.  The examiner noted that the Veteran experienced chronic sleep impairment.  The Veteran had mild memory loss and impairment of his short and long-term memory.  The Veteran was noted to be unable to establish and maintain effective work and social relationships, and he had difficulty adapting to stressful circumstances.  The Veteran's impulse control was impaired, he neglected his personal appearance and hygiene, and he was intermittently unable to perform activities of daily living.  The examiner noted that the Veteran appeared rather tense and nervous and that he fidgeted.  Thought processes were logical, but the Veteran's thought content was notable for some themes of low self-esteem.  The Veteran did not have suicidal or homicidal ideations.  There was no evidence of psychosis or mania and the Veteran's judgment and insight were intact.  The examiner diagnosed PTSD and noted that the Veteran's PTSD had a detrimental impact on the Veteran's occupation, mood, self-care, social interaction, and general quality of life.  The examiner specifically noted that the Veteran had stopped working in 2014 as a result of his PTSD symptoms, and that he was not able to engage in gainful employment as a result of his PTSD.  

The record shows the Veteran has received mental health counseling through the VA Medical Center.  On numerous occasions, the Veteran endorsed significant symptoms such as depression, irritability, angry outbursts, sleep impairment, isolation, and avoidance.  He reported issues with concentration and memory.  He reported significant issues with falling or staying asleep, as well as recurrent nightmares when he was able to sleep.  The Veteran stated that he experienced hallucinations, on more than one occasion, including during the day, during which he recalled seeing friends he lost in the military.

In a December 2009 statement, the Veteran's son reported that as a child he recalled his father would experience frequent nightmares from which he would awake screaming.  He also reported that his father regularly avoided loud noises, such as those from fireworks. 

In an additional December 2009 statement, the Veteran's son (with whom the Veteran worked), reported that his father exhibited extreme negativity in front of his team at work on an increasingly frequent basis.  He also reported his father had anger management issues, in particular when his performance, or that of his team, was questioned.  He noted that his father's anger management issues had led to friction with team members.  He also reported that his father would become overwhelmed by the work and was unable to effectively deal with the stress when that happened.

In an April 2010 statement, S.S., the Veteran's supervisor and long-time friend, noted the Veteran's decline in work performance beginning as early as 2008.  S.S. noted that he had to talk with the Veteran on several occasions about his negative attitude towards his life and his job, which he displayed in front of his co-workers.  He reported that the Veteran had become even more skittish or jumpy at times.  With respect to the performance of his duties, S.S. wrote that the Veteran suffered from memory lapses, at times failing to complete tasks assigned in the time required if not reminded repeatedly.  He noted that the Veteran's communication skills had also deteriorated, indicating the Veteran experienced difficulty staying on topic in normal conversations.

In a May 2010 statement, S.M., a co-worker, also noted the Veteran's increasing difficulties with performance on the job.  S.M. likewise reported that the Veteran exhibited difficulties concentrating and had trouble with short term memory.  She reported that during conversations, the Veteran had trouble staying on topic.  She noted that over a period of about a year, the Veteran lost a visible amount of weight.  S.M. also reported witnessing an exaggerated startle response in which the Veteran appeared to "be looking for a place to hide" following an incident in which a fuse exploded at the manufacturing facility. 

In his November 2011 substantive appeal, the Veteran stated that he experienced four to five panic attacks a week, as well as impairment of short and long-term memory.

In an August 2014 statement, the Veteran's supervisor, D.F., stated that the Veteran had been counseled numerous times following behavioral incidents on the job.  Those incidents included verbal outbursts towards customers as well as co-workers.  D.F. indicated that the Veteran's behavioral troubles had been increasing and had become known to all who worked with him.  After multiple attempts to counsel the Veteran on his behavior, another incident in or around August 2014 culminated in the Veteran facing further disciplinary measures.  As a result, the Veteran opted to retire at that time so he could leave the company in good standing.

In a March 2016 statement, the Veteran's son reported that his father had shown up at his home on more than one occasion close to midnight, knocking on the door.  He reported that on other occasions, he had been alerted by friends and family that his father was found in his car not knowing where he was.  The Veteran's son reported being called to pick his father up, on more than one occasion, from a shopping center because his father had no recollection of where he was or how he arrived at that location.  He reported that his father regularly had trouble recalling the name of his daughter-in-law and those of his grandchildren.

In an additional March 2016 statement, the Veteran's now former supervisor, D.F., recounted additional issues with respect to the Veteran's occupational and social impairments while on the job.  D.F. noted that despite the Veteran's long time with the company, the Veteran's communication and memory issues manifested in repeated failures to follow proper procedures, some of which resulted in creating unsafe working conditions for the Veteran and his team.  D.F. also reported that the Veteran had to be counseled for lapses in professional and personal hygiene, as well as "unorthodox behaviors."  The Veteran's son later assumed the responsibility for assuring that his father performed activities of daily living, such as showering, cleaning his uniform as necessary, and taking his medication.

The Board finds the numerous lay statements submitted by the Veteran, his family, and his co-workers to be both competent and credible.  The lay statements are supported by ample evidence in the record, including the Veteran's own statements, the VA examinations, and numerous treatment records.  As such, the Board finds the lay statements constitute highly probative evidence in support of a higher rating.

The Board finds that for the period prior to August 8, 2014, the date on which the Veteran was no longer able to maintain employment, the Veteran was entitled to a 50 percent rating for his PTSD.  During that period, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.  The Veteran's family, co-workers and mental health treatment providers reported that the Veteran had significant issues with memory, concentration, and anger which resulted in increased difficulty in establishing and maintaining effective work and social relationships.  The Veteran's supervisor reported that the Veteran would forget to complete assigned tasks without repeated reminders, which directly related to his reliability as an employee.  The Veteran himself reported issues with short and long term memory, and that he experienced panic attacks four to five times a week.  Therefore, the Board finds that a rating of 50 percent is warranted for the period prior to August 8, 2014.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a higher rating for the Veteran's PTSD prior to August 8, 2014.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximated occupational and social impairment with deficiencies in most areas for that period.  The Veteran did not show excessive difficulty in judgment and thinking, he did not have suicidal or homicidal ideation, he did not exhibit obsessional rituals which interfered with routine activities, and he did not have delusions.  There was no indication from the record that the Veteran was unable to maintain his personal hygiene.  The record shows some difficulty with work relationships, but the Veteran was able to maintain employment.  The Veteran also reported that he maintained social relationships, to include one with his adult son.  Therefore, the Board finds that a rating in excess of 50 percent, prior to August 8, 2014, is not warranted.  38 C.F.R. § 4.130 (2016), Diagnostic Code 9411 (2016).

The Board finds that the Veteran is entitled to a 100 percent rating for his PTSD beginning August 8, 2014, the date on which he became unable to work.  In this regard, the Board finds that the Veteran's social and occupational functioning more closely approximated total beginning August 8, 2014.  The Veteran continued to experience significant difficulties with memory, concentration, and anger management.  Additionally, the Veteran was forced to leave his job to avoid being terminated as a result of his PTSD symptoms.  The Veteran was noted to neglect his personal hygiene, he had memory problems, and he was unable to remember the names of family members.  The Veteran continued to experience chronic and significant sleep impairment, depression, and anxiety.  There is an indication from the record that the Veteran also experienced visual hallucinations.  The Veteran was noted to require additional help performing activities of daily living.  At his June 2016 VA examination, the examiner noted that the Veteran was unable to establish and maintain effective social and occupational relationships.  Therefore, the Board finds that the Veteran is entitled to a 100 percent rating for PTSD beginning August 8, 2014.  38 C.F.R. § 4.130 (2016), Diagnostic Code 9411 (2016).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VA Medical Center mental health treatment records, and the lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 50 percent rating prior to August 8, 2014, or all the symptoms associated with a 100 percent rating beginning August 8, 2014, for PTSD.  Therefore, a finding that there is occupational and social impairment with reduced reliability and productivity is sufficient to warrant a 50 percent rating prior to August 8, 2014; and a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent rating beginning August 8, 2014, even though all the specific symptoms listed for 50 percent and 100 percent ratings are not manifested.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration prior to August 8, 2014.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned rating.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD prior to August 8, 2014, is granted.  

Entitlement to a 100 percent rating for PTSD beginning August 8, 2014, is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


